Lee, J. This cause comes here on appeal from the Third judicial district. All the errors assigned in this case have been fully considered and passed upon in the case of U. S. v. Urbana Duran de Amador, 6 N. M. 173, decided at the present term of this court. It is therefore unnecessary to consider the assignments in this case in detail. For the reasons set forth in the case referred to, the judgment of the court below in this case will be affirmed. O’Brien, C. J., and Seeds and Freeman, JJ., concur.